In an action, inter alia, to recover damages for wrongful death and personal injuries (action No. 1), and two subrogation actions to recover insurance benefits paid to the plaintiffs insured (action Nos. 2 and 3), Antoneen Darden-McCall, sued herein as Antoneen Darden and Antoneen McCall, a defendant in action No. 1 and a defendant third-party plaintiff in action No. 3, Marques McCall, sued herein as Marcus McCall, a defendant in action No. 1 and a defendant third-party plaintiff in action No. 3, and Matthew McCall, a defendant in action No. 1, and Tower Insurance Company of New York, the plaintiff in action No. 2, appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated April 28, 2006, as granted those branches of the motion of the plaintiffs in action No. 1 which were for a joint trial and discovery of action No. 1 with action Nos. 2 and 3.
Ordered that the order is modified, on the law, by deleting the provision thereof granting that branch of the motion which was for a joint trial and substituting therefor a provision denying that branch of the motion, with leave to renew upon the completion of discovery; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
Under the circumstances of this case, the actions should have been joined for the purpose of conducting discovery, and the plaintiffs should have been granted leave to renew that branch of the motion which was fot a joint trial upon the completion of discovery. Mastro, J.E, Ritter, Skelos, Garni and McCarthy, JJ., concur.